United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-511
Issued: July 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 16, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 15, 2006 merit decision denying her claim for recurrence of
total disability on and after April 1, 2000. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
employment-related recurrence of total disability commencing April 1, 2000.
FACTUAL HISTORY
On February 25, 1992 appellant, then a 46-year-old machine clerk, filed an occupational
disease claim alleging that she sustained upper extremity conditions due to her repetitive work
duties. The Office accepted that she sustained a right elbow strain and bilateral wrist tendinitis
and paid compensation for periods of disability. Appellant began working in light-duty positions
at the employing establishment.

The Office terminated appellant’s compensation effective February 7, 1997 on the
grounds that she abandoned suitable work, but it later reversed this termination because it had
not adequately advised her regarding the consequences of abandoning limited duty.
On March 30, 2000 the employing establishment terminated appellant’s compensation for
failure to be in regular attendance and for taking unscheduled leave without pay.1 On June 11,
2001 appellant claimed that she sustained a recurrence of total disability as of April 1, 2000 due
to her accepted employment injuries.2
On July 7, 2000 Dr. Thomas E. Williamson-Kirkland, an attending Board-certified
physical medicine and rehabilitation physician, stated that appellant had pain complaints in her
hands that were “not very consistent,” that she showed pain behavior upon wrist flexion and
extension which was “quite outlandish” and that she had greater wrist motion than she exhibited
upon testing. Dr. Williamson-Kirkland indicated that appellant’s elbow range of motion was
normal and noted that each time he tried to test her muscle strength she “just gives up and quits.”
He stated that appellant was a “complex woman who has had years of confrontation with the
employing establishment, probably because of underperformance of her job.” Dr. WilliamsonKirkland recommended that appellant either increase her medications, continue working in a
more supportive environment or apply for disability retirement. He stated:
“I cannot really define whether [appellant] has a specific pathology at the
moment, except a mild arthritis around her elbows, but full range of motion. Her
wrist to me, look[s] more like this is a psychologically loose-induced dysfunction
and it is probably related to the stress at the [employing establishment] and the
stress and fear of being fired. I almost agree with the Group Health psychologist,
that this looks like a post-traumatic stress syndrome in which [appellant] has been
psychologically traumatized enough, at least in her mind, that she is extremely
afraid to go to work, extremely afraid to function, but on the other hand extremely
afraid not to. She has become very disabled at work and at home.”
On June 1, 2001 Dr. Anton Posch, an attending Board-certified family practitioner, stated
that appellant had reported that she had not experienced any improvement or worsening of her
medical condition in the past six months. He diagnosed bilateral wrist tendinitis, bilateral lateral
epicondylitis and triangular fibrocartilage complex tear of the left wrist. Dr. Posch indicated that
he would not recommend any work restrictions as appellant was not working at the time. In
several brief reports dated between July 2001 and December 2004, he provided similar
assessments of appellant’s condition.

1

At the time she stopped work, appellant was performing limited duties for the employing establishment which
did not require her to lift, push or pull more than a pound.
2

In several letters to the employing establishment, appellant suggested that she had a sleeping disorder due to
stress sustained at work. However, she did not file a claim with the Office for a work-related sleep disorder or
emotional condition.

2

In a May 30, 2002 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained an employment-related
recurrence of total disability on or after April 1, 2000.
On May 30, 2002 Dr. John E. Nimlos, an attending Board-certified preventive medicine
physician, stated that appellant reported pain in her wrist and arms which was “excruciating,
constant and persistent.” Dr. Nimlos indicated that upon examination appellant exhibited full
range of bilateral elbow motion and limited range of bilateral wrist motion. He diagnosed
“bilateral wrist tendinitis and left [triangular fibrocartilage complex] tear, work related, with
permanent impairment” and “bilateral medial and lateral epicondylitis, also more probably than
not work related.” Dr. Nimlos provided permanent impairment ratings for appellant’s upper
extremities based on limited motion and sensory loss of the wrists and elbows.
On June 11, 2002 Dr. Nimlos diagnosed bilateral wrist tendinitis, left triangular
fibrocartilage complex tear and bilateral medial and lateral epicondylitis. He indicated that these
conditions were related to appellant’s work, which included “repeated awkward motions at
wrists” and repeated his conclusions regarding the permanent impairment of appellant’s upper
extremities.
In a June 13, 2003 decision, the Office denied appellant’s request for further review of
the merits of her claim.
On June 5, 2003 Dr. Nimlos stated that a review of appellant’s medical records revealed
that she first noted having a sleep disorder and reported stress from her work when she received
treatment in July 1997. He indicated that appellant had experienced anxiety and dizziness
episodes at work and stated that “these symptoms have remained and provoked problems in both
symptomatic complaints and inability to attend her work.”
On July 13, 2006 appellant requested reconsideration of her claim arguing that she
continued to have work-related disability after March 30, 2000. In an August 15, 2006 decision,
the Office affirmed its May 30, 2002 decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that she cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.3

3

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

ANALYSIS
The Office accepted that appellant sustained a right elbow strain and bilateral wrist
tendinitis. Appellant claimed that she sustained a recurrence of total disability on April 1, 2000
due to her accepted employment injuries. The Board finds that she did not submit sufficient
medical evidence to establish such a recurrence of total disability.
Appellant submitted a July 7, 2000 report in which Dr. Williamson-Kirkland, an
attending Board-certified physical medicine and rehabilitation physician, indicated that he could
not define whether she had a “specific pathology” but noted that appellant appeared to have mild
arthritis around her elbows despite having full range of motion. This report, however, is of
limited probative value on the relevant issue of the present case in that it does not contain an
opinion that appellant sustained a recurrence of total disability on or after April 1, 2000 due to her
accepted employment injuries.4 Moreover, Dr. Williamson-Kirkland did not provide any
indication that appellant’s arthritis was employment related. He suggested that she had some
form of emotional reaction to her work or a fear of losing her job which affected her physical
condition, but appellant has not filed a claim alleging a work-related emotional condition and the
evidence of record does not otherwise establish the existence of such a condition.5
In May and June 2002 reports, Dr. Nimlos, an attending Board-certified preventive
medicine physician, diagnosed bilateral wrist tendinitis, left triangular fibrocartilage complex
tear and bilateral medial and lateral epicondylitis and indicated that these conditions were related
to appellant’s repetitive work duties. He also provided permanent impairment ratings for
appellant’s upper extremities based on limited motion and sensory loss of the wrists and elbows.
Although he indicated that appellant had permanent residuals of her accepted employment
injuries, Dr. Nimlos did not provide a clear opinion that these conditions caused total disability
commencing April 1, 2000. At the time she stopped work, appellant was performing limited
duties at the employing establishment and Dr. Nimlos did not indicate that she could not perform
these duties. Moreover, the Office has not accepted that appellant sustained a work-related left
triangular fibrocartilage complex tear, bilateral medial epicondylitis or bilateral lateral
epicondylitis and Dr. Nimlos provided no explanation why these conditions might be related to
her work.6

4

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
5

Dr. Williamson-Kirkland did not identify which aspects of work at the employing establishment caused
appellant to experience stress and his assessment of her emotional state and ability to work appears to have been
based mostly on appellant’s complaints rather than any objective findings on examination or diagnostic testing.
6

In the later half of 2001, Dr. Posch, an attending Board-certified family practitioner, diagnosed these same
conditions, but he did not indicate that they were work related. In June 2003 Dr. Nimlos suggested that appellant
had disability due to a sleep disorder or an anxiety-related dizziness condition, but appellant has not filed any claim
alleging such work-related conditions.

4

For these reasons, appellant has not shown that a change in the nature and extent of her
injury-related condition caused total disability. She also has not alleged or otherwise shown a
change in the nature and extent of her light-duty job requirements.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an employment-related recurrence of total disability on or after April 1, 2000.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 15, 2006 decision is affirmed.
Issued: July 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

